 1                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
 2
 3                           UNITED STATES DISTRICT COURT            Jun 26, 2019
                                                                         SEAN F. MCAVOY, CLERK
 4                      EASTERN DISTRICT OF WASHINGTON
 5
 6   RYAN G.,                                     No. 2:18-cv-00168-JTR
 7
                  Plaintiff,
 8
 9                      v.                        ORDER GRANTING DEFENDANT’S
                                                  MOTION FOR SUMMARY
10   COMMISSIONER OF SOCIAL                       JUDGMENT
11   SECURITY,
12
                  Defendant.
13
14         BEFORE THE COURT are cross-motions for summary judgment. ECF
15   No. 14, 19. Attorney Dana Chris Madsen represents Ryan G. (Plaintiff); Special
16   Assistant United States Attorney Catherine Escobar represents the Commissioner
17   of Social Security (Defendant). The parties have consented to proceed before a
18   magistrate judge. ECF No. 6. After reviewing the administrative record and the
19   briefs filed by the parties, the Court GRANTS Defendant’s Motion for Summary
20   Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
21                                   JURISDICTION
22         Plaintiff filed an application for Supplemental Security Income on
23   September 24, 2013, alleging disability since January 1, 2011, due to mental health
24   impairments, including generalized anxiety, panic disorder with agoraphobia,
25   social communication disorder, dysthymia, and avoidant personality disorder. Tr.
26   77. The application was denied initially and upon reconsideration. Tr. 99-102,
27   106-08. Administrative Law Judge (ALJ) Donna Walker held a hearing on
28   January 26, 2016, Tr. 36-75, and issued an unfavorable decision on February 18,


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
 1   2016, Tr. 15-25. Plaintiff requested review from the Appeals Council and the
 2   Appeals Council denied Plaintiff’s request for review on March 30, 2018. Tr. 1-5.
 3   The ALJ’s February 2016 decision became the final decision of the Commissioner,
 4   which is appealable to the district court pursuant to 42 U.S.C. § 405(g). Plaintiff
 5   filed this action for judicial review on May 23, 2018. ECF No. 1, 4.
 6                                STATEMENT OF FACTS
 7         Plaintiff was born in 1994 and was 19 years old as of the filing of his
 8   application. Tr. 24. He has a high school education and received some special
 9   education services when in school. Tr. 39-40. He has lived with his mother or his
10   grandmother his entire life and has never had a job. Tr. 47-48, 54-56.
11                                STANDARD OF REVIEW
12         The ALJ is responsible for determining credibility, resolving conflicts in
13   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
14   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
15   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
16   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
17   only if it is not supported by substantial evidence or if it is based on legal error.
18   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
19   defined as being more than a mere scintilla, but less than a preponderance. Id. at
20   1098. Put another way, substantial evidence is such relevant evidence as a
21   reasonable mind might accept as adequate to support a conclusion. Richardson v.
22   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
23   rational interpretation, the Court may not substitute its judgment for that of the
24   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
25   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
26   administrative findings, or if conflicting evidence supports a finding of either
27   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
28   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
 1   supported by substantial evidence will be set aside if the proper legal standards
 2   were not applied in weighing the evidence and making the decision. Brawner v.
 3   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
 4                       SEQUENTIAL EVALUATION PROCESS
 5         The Commissioner has established a five-step sequential evaluation process
 6   for determining whether a person is disabled. 20 C.F.R. § 416.920(a); Bowen v.
 7   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
 8   proof rests upon the claimant to establish a prima facie case of entitlement to
 9   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
10   claimant establishes that a physical or mental impairment prevents the claimant
11   from engaging in past relevant work. 20 C.F.R. § 416.920(a)(4). If the claimant
12   cannot do her past relevant work, the ALJ proceeds to step five, and the burden
13   shifts to the Commissioner to show that (1) the claimant can make an adjustment to
14   other work, and (2) the claimant can perform specific jobs which exist in the
15   national economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94
16   (9th Cir. 2004). If a claimant cannot make an adjustment to other work in the
17   national economy, the claimant will be found disabled. 20 C.F.R. §
18   416.920(a)(4)(v).
19                           ADMINISTRATIVE DECISION
20         On February 18, 2016, the ALJ issued a decision finding Plaintiff was not
21   disabled as defined in the Social Security Act.
22         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
23   activity since September 24, 2013, the application date. Tr. 18.
24         At step two, the ALJ determined Plaintiff had the following severe
25   impairments: persistent depressive disorder, unspecified anxiety disorder, and
26   personality disorder with dependent and avoidant features. Id.
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
 1         At step three, the ALJ found Plaintiff did not have an impairment or
 2   combination of impairments that met or medically equaled the severity of one of
 3   the listed impairments. Tr. 17-19.
 4         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
 5   he could perform work at all exertional levels, but that he had the following non-
 6   exertional limitations:
 7          he has the ability to remember locations and work-like procedures;
            understand and remember very short and simple instructions; has the
 8          ability to understand and remember simple 1-3 step instructions as
 9          well as standard work-like procedures on a consistent basis in a
            competitive environment; maintain attention and concentration for
10          periods in between legally required breaks; perform activities within a
11          schedule, maintain regular attendance, and be punctual within
            customary tolerances; sustain an ordinary routine without special
12
            supervision; complete a normal workday and workweek with standard
13          breaks without interruptions from psychologically based symptoms
14          and perform at a consistent pace without an unreasonable number and
            length of rest periods; interact superficially with the general public;
15          ask simple questions or request assistance; get along with coworkers
16          or peers without distracting them or exhibiting behavioral extremes;
            maintain socially appropriate behavior and adhere to basic standards
17          of neatness and cleanliness; be aware of normal hazards and take
18          appropriate precautions; he would work best in proximity to but not
            close cooperation with co-workers and supervisors; he would work
19
            best in an environment that is routine, where goals and expectations
20          are predictable.
21   Tr. 19.
22         At step four, the ALJ found Plaintiff had no past relevant work. Tr. 24.
23         At step five, the ALJ determined that, based on the testimony of the
24   vocational expert, and considering Plaintiff’s age, education, work experience, and
25   RFC, Plaintiff was capable of performing jobs that existed in significant numbers
26   in the national economy, including the jobs of industrial cleaner, hand packer, and
27   inspector/packer. Tr. 24-25.
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
 1         The ALJ thus concluded Plaintiff was not under a disability within the
 2   meaning of the Social Security Act at any time from September 24, 2013, the
 3   application date, through February 18, 2016, the day of the decision. Tr. 25.
 4                                         ISSUES
 5         The question presented is whether substantial evidence supports the ALJ’s
 6   decision denying benefits and, if so, whether that decision is based on proper legal
 7   standards. Plaintiff contends the ALJ erred by (1) improperly discrediting
 8   Plaintiff’s symptom statements; (2) improperly discrediting Plaintiff’s mother’s
 9   testimony; (3) improperly considering and weighing the opinion evidence; and (4)
10   formulating an improper RFC.
11                                     DISCUSSION
12   1.    Plaintiff’s symptom statements
13         Plaintiff alleges the ALJ improperly discredited his symptom claims and
14   made up her mind on the case prior to considering his testimony. ECF No. 14 at
15   15-17.
16         It is the province of the ALJ to make credibility determinations. Andrews,
17   53 F.3d at 1039. However, the ALJ’s findings must be supported by specific
18   cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990). Absent
19   affirmative evidence of malingering, the ALJ’s reasons for rejecting the claimant’s
20   testimony must be “specific, clear and convincing.” Smolen v. Chater, 80 F.3d
21   1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).
22   “General findings are insufficient: rather the ALJ must identify what testimony is
23   not credible and what evidence undermines the claimant’s complaints.” Lester, 81
24   F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).
25         The ALJ found Plaintiff’s medically determinable impairments could
26   reasonably be expected to cause some of the alleged symptoms; however, she
27   found Plaintiff’s “statements concerning the intensity, persistence and limiting
28   effects of these symptoms are not entirely credible.” Tr. 20. Specifically, the ALJ


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
 1   found Plaintiff’s testimony regarding his mental limitations to be unsupported by
 2   the objective medical evidence, inconsistent with Plaintiff’s activities of daily
 3   living, and unconfirmed by any substantiated treating or examining opinion
 4   evidence. Tr. 20-21. She also noted he had only undergone conservative
 5   treatment. Tr. 21.
 6         A claimant’s daily activities may support an adverse credibility finding if the
 7   claimant’s activities contradict his other testimony. Orn v. Astrue, 495 F.3d 625,
 8   639 (9th Cir. 2007). The ALJ found Plaintiff’s activities were inconsistent with his
 9   assertion that anxiety prevents him from functioning outside his home. Tr. 23.
10   She noted the record documented such activities as running errands for family
11   members, bowling once a week and participating in bowling leagues and
12   tournaments, driving a car, shopping in stores, and playing video games online
13   with friends. Id. The ALJ’s conclusion that these activities demonstrate greater
14   functional abilities than claimed by Plaintiff is supported by substantial evidence.
15         Although it cannot serve as the sole ground for rejecting a claimant’s
16   symptom statements, objective medical evidence is a “relevant factor in
17   determining the severity of the claimant’s pain and its disabling effects.” Rollins v.
18   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ noted mental status exams
19   in the record were generally benign, and that no treating or evaluating medical
20   source documented signs or symptoms of panic attacks or other significant
21   symptomology. Tr. 21, 23. The treatment records from Patrick Caruso, LMHC,
22   do not contain any objective descriptions of Plaintiff’s mental status. Tr. 334-47,
23   367-409. The mental status exams performed by Dr. Jackline and Dr. Arnold show
24   some low energy and restricted affect, but largely normal findings otherwise. Tr.
25   328-29, 352-53. The ALJ’s conclusion is a rational interpretation of the record.
26         Opinions from medical sources regarding diagnoses, prognoses, and other
27   information regarding the limiting effects of an individual’s symptoms is relevant
28   evidence for an ALJ to consider in evaluating the reliability of a claimant’s


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
 1   symptom statements. See Social Security Ruling 16-3p. In her evaluation of
 2   Plaintiff’s subjective reports, the ALJ noted multiple opinions that failed to
 3   corroborate the degree of limitation Plaintiff alleged. Tr. 21-23. This non-
 4   disabling opinion evidence was a relevant, clear and convincing factor for the ALJ
 5   to have considered in assessing the reliability of Plaintiff’s symptom statements.
 6         Evidence of conservative treatment can be sufficient to discount a claimant’s
 7   testimony regarding the severity of an impairment. Parra v. Astrue, 481 F.3d 742,
 8   751 (9th Cir. 2007). The ALJ noted Plaintiff’s only treatment had been counseling
 9   and medication management. Tr. 21. However, no treating source recommended
10   more aggressive treatments. Therefore, it is not clear from the record that the ALJ
11   had a medical basis to presume any further treatments were warranted, or that
12   Plaintiff’s “conservative” treatment indicated his conditions were not serious.
13   Despite this factor not being a clear and convincing basis for questioning
14   Plaintiff’s reports, the ALJ offered two other clear and convincing reasons.
15   Therefore, her decision is supported by substantial evidence. Tommasetti v.
16   Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008) (an error is harmless when “it is clear
17   from the record that the . . . error was inconsequential to the ultimate nondisability
18   determination”).
19   2.    Third party evidence
20         Plaintiff argues the ALJ erred in discrediting testimony from Plaintiff’s
21   mother, Sue Ann Gately. ECF No. 14 at 17.
22         An ALJ must give “germane” reasons to discount evidence from a non-
23   medical “other source.” Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993). The
24   ALJ summarized Ms. Gately’s testimony and found her allegations to be self-
25   contradictory and inconsistent with the level of functioning reported by the medical
26   sources. Tr. 23. These are germane factors for an ALJ to consider in assessing the
27   reliability of lay witness testimony. Plaintiff has not specifically challenged any of
28   the ALJ’s stated reasons for discounting Ms. Gately’s testimony.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
 1   3.    Opinion evidence
 2         Plaintiff alleges the ALJ “improperly relied exclusively on non-examining
 3   sources.” ECF No. 14 at 19. Plaintiff fails to assign any specific error to the
 4   ALJ’s actions with respect to the opinion evidence, or clearly identify what opinion
 5   evidence was improperly rejected. In his reply brief, Plaintiff asserts Dr. Moore’s
 6   analysis of his conditions was inaccurate, and also argues the ALJ erred in her
 7   discussions of Dr. Jackline, Dr. Arnold, and Dr. Emch. ECF No. 20 at 3-7. None
 8   of these issues were raised in Plaintiff’s initial briefing, and thus have been waived.
 9   See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161 n.2 (9th Cir.
10   2008) (the Court will not consider matters on appeal that were not specifically
11   addressed in an appellant’s opening brief).
12         The Court finds the ALJ did not err in her evaluation of the medical
13   evidence. The RFC determination was supported by the opinion evidence from Dr.
14   Jackline (the consultative examiner), Dr. Moore (the medical expert who testified
15   at the hearing), and Drs. Clifford and Collingwood (the reviewing state agency
16   doctors). Tr. 21-22. The ALJ also noted the rather benign treatment records from
17   Dr. Emch and Patrick Caruso, LMHC. Tr. 21.
18         The only opinion the ALJ assigned little weight to was Dr. Arnold of the
19   Washington State Department of Social and Health Services. Tr. 23. The ALJ
20   found Dr. Arnold’s opinion to be inconsistent with the relatively benign exam
21   findings, and inconsistent with the longitudinal medical evidence and the opinions
22   of other evaluating medical sources. Id. When an examining physician’s opinion
23   is contradicted by another physician, the ALJ is only required to provide “specific
24   and legitimate reasons” to reject the opinion. Lester v. Chater, 81 F.3d 821, 830-
25   31 (9th Cir. 1995). The specific and legitimate standard can be met by the ALJ
26   setting out a detailed and thorough summary of the facts and conflicting clinical
27   evidence, stating her interpretation thereof, and making findings. Magallanes v.
28   Bowen, 881 F.2d 747, 751 (9th Cir. 1989). The ALJ did so here and did not err in


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
 1   assigning little weight to Dr. Arnold’s opinion. The RFC determination is based
 2   on substantial evidence.
 3   4.    RFC findings
 4         Plaintiff alleges that the ALJ’s errors resulted in an improper formulation of
 5   the RFC. ECF No. 14 at 19-20. Because the Court finds that the ALJ did not
 6   harmfully err in her treatment of Plaintiff’s symptom statements and the medical
 7   and other evidence, Plaintiff’s argument is without merit.
 8                                    CONCLUSION
 9         The Court regrets to note that Plaintiff’s motion for summary judgment
10   disparages the integrity of the process by which the ALJ conducted the hearing and
11   decided this case, and the process by which ALJs evaluate claims in general. ECF
12   No. 14, at 16 and 17. The Court has reviewed the transcript of the hearing and
13   finds that Plaintiff’s comments are unfounded.
14         Having reviewed the record and the ALJ’s findings, the Court finds the
15   ALJ’s decision should be affirmed. Therefore, IT IS HEREBY ORDERED:
16         1.     Defendant’s Motion for Summary Judgment, ECF No. 19, is
17   GRANTED.
18         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
19         The District Court Executive is directed to file this Order and provide a copy
20   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
21   and the file shall be CLOSED.
22         IT IS SO ORDERED.
23         DATED June 26, 2019.
24
25                               _____________________________________
                                           JOHN T. RODGERS
26                                UNITED STATES MAGISTRATE JUDGE
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
